            Case 6:18-cv-00649-JDK-KNM Document 1 Filed 12/19/18 Page 1 of 17 PageID #: 1


  PRI ONER S CIVIL RIGHTS COMPLAINT (Rev, 05/2015),

                                    IN THE UNJJEaSTATES DISTRICT COURT
                                'FOR THE yNJ                 . DISTRICT OF TEXAS
                                                    fW VISION

                   j gj i,s    i v (_    &C f (j
  PlaiTm

         r\            ±.il11
 Place of Co finement                                                                      V
                                                                           (7ASE NO.       -J ti t
                                                                                                      r i/A/17
                                                                                                      KSJ/
                                             \ .    /    - ,(Clerk will assign thp.'number
                                             Viw                     /                 ¦ 7               ¦;
 V.
           > I J
        |irv
                    5 hikAtl            t L /¦           >£{* ffI -                    t       t'A /: cif (*t;i 9 -
                                        /if         <L        „    n      t   -*•           5        7.'.       *            ;()
       llhfu dd T                                        '    In          vp                          3        n         f       r
 Defendant's Name and Address                                  . r rN i 7 f V CD ¦ 1:7 pi p X !?Cff.                    -1
                                              |-f
                                                         -      uW              w          i         t    t    J       f     .     C

                                                                         -'itif $(yflfjK0 ] K                         CTQ;NVi-Nfe3
 Defendant s Name and          [dress
 . ¦P                                                           f >5 ¦ I p CttOTi,
                          /1
             A.../ f
                                         ¦
                                         / A r
                                                   7
                                                   *h                ' A u /i tA                               . , CDl/cp
 DefeKlfinf’s iName and ddress
 :( DO NOT USE ET AL-p                             w (j)j 1.1 i (CP s V                                   nits. f                    !
 .®!/A I O A. 5P JAmSTRUCT ONS - READ CAREFULLY                                                   L -lr\ t aii
       fJCE:
                                                    «|4% Ic 'dt           C-o ifftA ,            CJAx R7 A6o • p
                                                   : •    .'L., '(       ( •:    f1 Cgs.tsS                 ft o 't <icon
 Your c ni laltiEt.'ls:unless it confornts to these

 11 To, start an aet«m: you:r»ust filf a. original and one dopy of our com laint with the court. " You s ould keep
.a c p of the eonipk m for your own records.

 2. Yo r complai t must: he Icciblv handwriften', in i k, or ty e ritten. You; t e laintiff, must sign and eclare
 under p-ehalty ofper f 'thatthe facts,are correct If you need additional space. D OT U E THE REVERSE
glDE Q R K SIDE F AN P CK.: ATTACH N DDI IONAL'BL NE PAGE f® RITE' N IT

¦ 3. f orimustfile a se afate: com laint for each claim ou have unless t e various claims .ate alfreiated, to t e same
incident or issue or are all against the sa e defenda t, Rule 18, Federal Rules of Civil Procedure. Make a short and
plai    atement .of Your claim. Rule .8, Federal Rules of Civil Procedure. A":A

  A .i When these forms are completed, ail the original an one copy to the clerk o the United S ates district cou t
; fbr the a pro riate istrict of Texa in the division he e one or more named defe dants are located, or where t e
. incident givi g rise t your claim for rel ef occurred. If ou are confined in the Texas Department of Criminal'.
 Ju tice, Correctional I stitutio s Division (TDCJ-CID), the list labeled as VENUE LIST is osted in your unit,
' la library, It sa list o the T ex s prison units indic ting t e a ro riatCidistrict .court, the division and an a drpss
listidMie ivisional clerks, f ff; . •: .a i f: f               , ..f Y Y, Y f!: f1: / ;.f, . :f.-: ¦:5 ¦




                                                                                                         Rev. 05/15
     Case 6:18-cv-00649-JDK-KNM Document 1 Filed 12/19/18 Page 2 of 17 PageID #: 2

 FILING FEE AND IN FORMA PAUPERIS (IFF)

• 1. In order for your complaint to be filed, it must be accompanie by the statutory filing fee, of $350.00 plus an
administrative fee of $50.00 for a total fee of $400.00.

 2. If you do not have the necessary funds to pay the fee in full at this time, you may request permission to proceed
 in forma pauperis. In this event you must complete the application to proceed in fo ma pauperis, setting forth
.information to establish your inability to prepay the fees and costs or give security therefor. You ust also, include
a current six month hi tory of your inmate trust account. If you are an inmate in TDCJ-CID, you can acquire the
application to proceed in forma pauperis and the certificate of inmate trust account, also known as in forma
pauperis data sheet, from the law library at your prison unit.

S. The Prison Litigation Reform Act of 1995 (PLRA) rovides ... if a prisoner brings a civil action or files an
appeal in forma p uperis, the.prisoner shall be required to pay the full amount of a filing fee. See 28 U.S.C.
§ 1.915. Thus, the court is require to assess and, when funds exist, collect, the entire filing fee or an initial partial
filihg fee and monthly installments until the entire a ount of the filing fee has been paid by the prisoner. If.you
submit the application to proceed in forma pauperis, the court will apply 28 U.S.C. § 1915 and, if a propriate,
assess and collect the entire filing fee or an initial artial filing fee, then monthly installments from your inmate trust
account, until the entire $350.00 statutory filing fee has been paid. (The $50.00 administrative fee does not apply
to cases roceeding in forma pauperis.)

4. If you intend to seek in for a paupe is status, do not send your complainf without an application to proceed
in forma pauperis and the certificate of inmate trust account. Complete all essential paperwork before ubmitting
it to the court.

CHANGE OF ADDRESS

It is your responsibility to i form the court of an change of address and it ef ective date. Such notice should be
marked: NOTICE TO THE COURT OF CHANGE OF ADDRESS an s alLnot include an motion for any
other relief. Failure to file a NOTICE TO HE COURT OF CHANGE OF ADDRESS may result in the dismissal
of your com laint pursu t to Rule 41(b); Federal Rules of Civil Proce ure. ;


I. PREVIOU                        LAWSUITS;: ¦ • . ¦ ' : :: .. :

        A. I lave you fi led any othe -lawsuit in state or ederal court relatin to ou.rimprLsomnont? YES NO
        B'. Ifyour answehrtd A”'tsr ymsflde rffeddch;ia suif indite spacefbeloW. (If there i.s:more thah one
          . la isuit, describe the a diti(mal. hnysuit.s on another piece of: ap.'er,; iving't ersa e tnfor tation.)

            3: pprpxifnatb ddte of|fling lawsuit: -        'IS          <
       .: 2.; Parties t p evious la sui : ••

                   riamtir s): _ \ \

             : :Defendant(s) l
             . Court: (If federal, name the district; if stale, n me the county.) 'b/f '
                   Cause number:          Lx'C 1/6 0/ v/:
         ¦; ::5Y ame of judge t wliom e se was assigned: :                          ¦J       r
       . : A. Disposition: (Was The case dis issed, appealed, still pending?) f_
     ¦ ¦: ¦ . ¦ . 1 : '11               ... ft'      (t Y . W' * ¦                  'if
        .:;Approximate date of disp sition:                                 ' > ,        '

                                                                                                        .Rev; 0§m
        Case 6:18-cv-00649-JDK-KNM Document 1 Filed 12/19/18 Page 3 of 17 PageID #: 3


  li. PLACE OF PRESENT CONFINEMENT:. ;                                                                                    ;

       E EXHAUSTION OF GRIEVA CE PROCEDURES:
             Have you exhausted ail steps of the institutional grievance procedure? YES NO
             Attach a copy of your final step of the g ievance procedure with the response supplied by the institution,




                08andffl1t#i:U.Nvri{i>f6cUj 1 U A hi f L

                Briefly describe the act(s) or omission ) of this defendant which you claimed harmed you.
  !/3( I:'U PfiiPiiffuCf: Un ftD fsJO
                                                J U "6 i\( L & f               1             oo 7 4» / /
                     *       ¦   « r i     L:>                                     A/V Y >,/i
im                    iff i- a-a-
                              k Mas
                                  ¦ '
                                        bf . On i/t!                       tZf.
                                      rr VT '',J • 't./ • p •• •- " • 1 1' * • - •. - !
                                                                                        i   r ?.a
                                                                                                         M                               f 'l
                                               J            /          -   /    ;     ¦             s     ¦       11
                Briefly descr be the act(s) or opnission(s) of this defendanit'which you claimed harmed you/
  / A.
    a(jI (A
          .. ..
                4-   fj a /.-f(s (i
                 ....L 8 4       . fl
                                                          f\4-li
                                                          . • jp
                                                                  t' i
                                                               . -T.-
                                                                               -f --
                                                                               _
                                                                                            4 / / /f.?
                                                                                            T- i.. f
                                                                                                     j --f
                                                                                                         't               i ;A>_ U



               3l) fea&ht43; (Pi ~i , f .LA-lfcJZ' , . :j P.                    , t T A * ( (&*,.         (A      X'fr /
                                       /> ;r A ./ k f &U 15u (                     ¦ -7. P l/ C a f                   i
   •           -Briefly describ fire act(s) Or o
                                                                   t / /                                                         ,I,

                                    tlJA/ L jfJf C. uv A tl < «
                             Ka f fiV/ -                   n i                                                        ii -r             ti
        ilHi'  0  7   FKJTTT              V JS
          ' AmtSimXfij rh l\.f\ YI.ir. ,Vb.i'%Aj (. t
                                                                                                                                             4,
               f M:rs , " WMA,                                     .

                                           r
               B iefly desc ibe the adt(s) or
                                       .   J ,.                                                             'f. if:' 'Vifep-* .
'Lat yx *t     7 .3 . - .y
                                  t?                  Q                               V A:                         MJA , N
                                                                           h
               Dcfendant#5:


               Biicily describe the act(s) or omission(s) of this defendant which ou claimed haimed you.
                                                                                            : tTF: hi\'A:

                                                                                                                              •Op r •




                                                                                             ?   \J.    Kcv. 05/1.5

                                                                       r
Case 6:18-cv-00649-JDK-KNM Document 1 Filed 12/19/18 Page 4 of 17 PageID #: 4
               Case 6:18-cv-00649-JDK-KNM Document 1 Filed 12/19/18
                                                              A l M Page 5 of 17 PageID #: 5
                   i "*   /   .    ' A.       /            »>         l         ?     i J ft      1 i M* f              ' '    i          !     -i')
                   / 4 i ( iyi.11) (a, i ift A                                                             •               7 /3 a             *s J




                                                                                                      i ,.        k-   k                       Si   <*
                                                                                                                   - i5?1     I1     ,* i;      f .• .i

                     .
                                  k /? !..?
                                                           A                                                                                            ¦w

                                      i ui .lD5-i i
                                     y,                           [            ~
                                                                                          f       ¦ F AA
                                                                                                                     -
                                                                                                                                   hi)ii ,jibJ\
                                                     ,                     >?<                f   /
sfirf if                                    ./ r           -      ¥ i \ i -; * *> \
                                           «•         *        -.J             *   '•     *   /


                                                     ?_          ,* '-t /
                                                       4         v;/ * > - /



                                                                      i                                   /      f         ,                                          . h
 S '                                                       i l                                            #--«• f .ti. g, :¦ 5 •
                                                                                                                                     Vj. j                         , f. k
. )        T

         f
   j -i, f
                                           ' t . .     *
                                                                                                                       •/if
                                                                                                                          r         i-
                                                                                                                                    *
                                                                                                                                      it
                                                                                                                                                 A *,]/
   A                                              k • •*-: \ .
                                                                               >,
                                                                                   \ S'   U7 a ¦
                                                                                                                          ft k t
                                                                                                                          -   ? ••
  ;|                                                                                      : .«    i. A
                                                                                                                         *    -1 p; .
                                                                                                          %X J           ?• . *' - : ¦
      if ! ,s ;.

                                                                                                                 '§®SP *                                        A I 11
                                                                                                                                                                f ii:
                                                                      t fj,          iC           ?, . . -S Estsss-i
                                                                                                                                                                        i
                                                                                                                                                               .. . .
                                                                                                      t      1
                                                  ?|A- 4                  ,'   ? .a v, \ i
                                               k      |    ft - f A'                lv
                                    H/      * ;
                                    •• - ?? 4
                                                                  k
                                                                                                                                   I ) . >            A'
                                                                                                                     m **. ¦        it     '"',:
                                       /r * •'.

  kII                                                                                                                                                 i ?
                                                                                                                                                     .ii.- #
                                                                                                                                   |J 1        | :«.. i *
                                       a.          • .                                                                                     y
                                      J A ?-               .
                                    i: •


  J            i
 LA '»ft '
   Case 6:18-cv-00649-JDK-KNM Document 1 Filed 12/19/18 Page 6 of 17 PageID #: 6
                 ih
. 31 /
                   ¦5 l nS t                                       \y V) §
                                                                                      H

                                                                                                   .        1 i
                                                                                                                                                      r. ?. iiiV
                                                                   hhn m V b! 1
                                                                                                                                                     &** *' '- f

                                      ¦%6f                    j
                                                                                                                                  w?.                                      j
                                                                         f) p4h *
-v*,$(   T *hi.
   v v / 4
           ' t s F S*-, ,
                     f' /i,,?;
                                          f        .
                            I y/ fi/ d.'C / tfC . J Cit?4' t
                                                             </                      v)_                                                                                   4 or
                             MJ? i                                             J             L 'l
                      / f , --,               ***« T J
                                                            .

                                                            I 40 t
                                                                  i        '         /       r

                                                                                     y -tti ¦ <
                                                                                                       -r-
                                                                                                                  C) rtilHi          yt     ol,i 4/                  4                 s
 J
 s
           « . 1.
            -f
                                  /   ? I ittf S,1
                                      1 ,      ? <
                                                   •                                       •¦   .,
                                                                                             • i?i &'    '*1
                                                                                                   f _ ' A                 rf
                                                                                                                            .atjLl -. U I I k £( 'l  ,f f J hAh
                                                                                                                                                            l 'd
                                                                                                                                                                                A ,
 1fc  •*' „\~
    : ,      ,                                a#i # L*
                                                    Lsi1
                                                       4Ci   #3
                                                           <|i
                                                         iy.J  tl ' ,
                                                               /1
                                                               r    I»
                                                                    r   l
                                                                      \ _                                                                  . If
                                                                                                                                             , Uf kMl 0AJ w
   ,»
   j\ ¦?.- .ki/|\.f M Ir
                      r /                                              r,/
                                                                       «   l
                                                                         , 4                          a      «,             „         \          /\         I        ,
                                                                                                 (? /l ,
                                                                                                       'J, '''' k           i
   H 1 J ' . . «                          J *9- I  L k a //f 4/k! .« T                                                      ij om 4 iAiv 4
                                                                                                               i iA £f i f sr
                                                                                                                 ,>
                                          ' 3' \ Of | £ !• ¦•* JL / k'5
      iAn H ¦                                              ; v \ r£ ?if r **¥•Ti                                                 fk   sjj L-
                                                                                                                                 » ) .J,  L%ctl.?-' 5\ »
                                                                                                                                                                    . ft (t- ?


                                                                                                                       •     l*3 J5 t, „ p. «•. „ 4.1                            r /

    f «          k j/                 %&                           | 1                f , ? '           if                           C&K If 41 •? i fc "{4:.4x
                           ,     .     r                  ,-      i,           „         ,   X
                                 n, ¦ i. f / a vj **. ' "  U

   r% f i>iyk
        4 I k ,£
                  l9           f» 4 X    h ' X"    - .  -, -p
                                                      '-4 : .                                    ,M!ji              t _t
                                                                                                                        fl "J"       xj x k f f                        el& t
      If
              §   x t1
              '1 *u J                                                                        y    '¦     k''
                                                                                                                   l'
                                                                                                                        1
                                                                                                                             K
                                                                                                                                 ,    „
                                                                                                                                              '
                                                                                                                                                     f              (f          13     *
                                 4 .' 4'             , 1'
                                                         Is
                                                                      lf       //'
                                                                                                       s4)%43>
              ,f 1                                  hj iwjm
                                                        k
                                                          it §Wk                                                                      l                             |


                 } \i X
                                    -9 •' I £\f tfyfX
                                                                                                    f                                      i/J 41A f
                                                                                                                                             /.     rk 44
                   A                                                       g
                                                                                0-

                           • 0p£f
                                                                  4 k
                                                          p k- k,. T C
                                                                               fl
                                                   fc--
                              .,.y
                                                                   L       1 .*

  4        I -
                            .fefe
                             b V' f rk
                           ; X k I
                           1 3 fl I .
                                     » ,.- .' ?
                                              ¦'      I £
                                                                   :y-     , A
                                                                                                                                                                                 bu
                                                             3 .0 l Y
                                                                 iol/ L
 xi-! k

                                  Ji? - i 3
                                  *>5? 5 &           t « ¦».-
                                                                               r x.               •.              y / ,
                                                                                                                                  . k
                                                                                                                                  f '                           £
                                                                                                                                                                    11;„         h
                                                                                                                                                                                 iJ
                                                             ,    - f-. S •; . •                   i    .        -r. t J Is *.i « ||-(
                                          £/f . s £>£ i
                                          U i
                                                                                                                                            J               5
                                                                                                                                                            ¥f 3\ \V
                                                                                                                                                                    3 f ; ¦-.




                                                                                                       44 3L U                                                      \ 4 £4 f

                                                                                                                                       1     d hcjl 4fX4 €X i          " ¦ .i
                                                   ./4/ X
                                                                 ,, f £ 6 0O A x x.jo

                                                             £- 6v£|                 jp                 (k        4«   3          rj MSie
                                                                                                                                      4
                                                                                                                                 X P' <
                                        1*.          „ .          ''i \£S> , "'f Ak f
                             4-4kP €
      4k '¦'
         Ik-X   -                                                                                           '.p         xe .j£f} fe k X* y£'- !
             -4
                       a 'B r/
                                                                   f g4*€4
                   wf mk.
            - t h rft. p£ T.\
            4 p 1/ i'                                                                                                                       •>       1
                                                                                                                                                  V~ k t              kpk Jk
                                                                                     / »,          .
                                                                                                   fe ir-p '        kli€ n                      i. ? U- -
                                               k- ?~,                    f£0                                i•

                              - f.kPI
W \                 %* - t t ...                                         r ip y.y g kx T\xrt
1 **Jf P, e.                          U tA - L J                                                                                                                f !         kf
 :4Jftk
                                                                   •>4                    fy u.  ai kr ff| (43
                                                                                                            w               r i3 (ufkpfjlf l. £t -¦ p£kL¦
  !i! i?J k\X                         eft i
£ c-t K          : ? V\?
                                               £. r*
                                               ?!..v' ;                                                 nf 4}f kf hpp4
                                                                                                                  T\fi4"" 40f
                                                                                                                           0 pfAkkp /
Case 6:18-cv-00649-JDK-KNM Document 1 Filed 12/19/18 Page 7 of 17 PageID #: 7
       Case 6:18-cv-00649-JDK-KNM Document 1 Filed 12/19/18 Page 8 of 17 PageID #: 8


V.         STATEMENT OF CLAIM:
           State here in a short and pla n statement the facts ofyour case, that is, what happened, where did it happen,
                hen did it happen, and who as involved. Describe how each defendant is involved. ,You need not give
           anv legal arguments or cite anv cases or statutes, if you intend to allege anumber of related claims, number
           and set forth each claim in a separate paragraph. Attach extra pages if necessary, but remember the
           complaint must be stated briefly and concisely. IF YOU VIOLATE THIS RULE., THE COURT MAY
           STRIKE YOUR COMPLAINT. &
                       v i                                                                                         {
                           v         ,1                     ftl                ill          i           •1        '


               > (|n 'i                                             i                       \1 ii C .IffeOY., r:. i f
                  Hyi1 iYHOxj J\, i i ' Y,                                 •          \i&
                                   Jf ivo-             , n .< I, ? ,
                                                'i a?       o /d ' . 1
                           . i o ,      <    * /i, f
                                                            ¦ i t                  .4 '
                 (\ 1 ? i' .                                                       * -

           v 3 sI. t•?
           a*               ,
                    • rS Si .4                                                        : .   1 A jT T- A / < E 1 ./vH ii ,
                                                                                                     I'- f
                 o f 1y/                      l i iJ .                  i tJ i$4(j€\
                      fi riv f .O\0( jTTY n CMJ .1 0 (M                                                      FAm iI
          ; toH Lf aTkw YTiO' 14 A if- vstSlik-                                                 „ . S
                                                                                                 =» I 1 J
                                                                                                                      1T
VI. REirfEF: *
          State briefl exactly what you want the court to do for you. . Make, no legal, argu ents. £,Cite no cases o Y
          statutes.                  TlC 4l            ,i 4f'1Y.               (   ?        y f/4     f W    iXit."*-' ' if

       ifr h    Y'1JT -        -
                                            II )) A?                                                         •f l/.Y ,j\
                                                            if.                                              w     ;   '      .     '
                  L fs £_ 1 / TA: T fh Y> " .'A \ x
                  J        U   o   -i   '   c      p    ¦   I',     '                                                      Iff t1
VII.      GENERAL BACKGROUND I FORMATION:,
          A. State, In co plete form, all names -you have ever used or been known b including any and all aliases.

                 -     u..y '.- fyiivP fL                                      /          f.


          B. List all TDC-LCiD identifica ion nambers j pu have e er been assigned and all other state or federal

                      i /'!l 1 A • 'i t • •..» ,            .   /
                      /4   U / -tT f Y • ..Y,: 14       - //?o

VIIF .SA CTIONS:.
        :¦ A, I lave you been sanctioned by any court as a result of any lawsuit you have filed?               ¦, . YES.     NO

          B. If your answer is yes, give the follo ing1 nformation for every lawsuit in hich sanctions were
                 imposed. (If more than one, use another piece of paper and answer the same questions.)

                 1. Court that imposed sanctions (if federal- give the distf ct nd divisi ii'):_ yT.fpLiY- . ..: I
                2;. Ga:se:numbef,A:A: ¦¦ :r: . - Y :: :

                2. Approxi ate date sanctions were i po ed;.:
               " 4.
                                                                                                               ;yes a , o ¦


                                                                                                              Rev; 0.5/D
         Case 6:18-cv-00649-JDK-KNM Document 1 Filed 12/19/18 Page 9 of 17 PageID #: 9
1'


             C. Has any court ever warned or notified you that sanct ons could be imposed?                  YES

            D. If your answer is yes? five the followinginformat ion for every lawsuit in hich a warning was i sued.
                  (If more than one, use another piece of paper and answer the same questions,)

                  1. Court that issued warning (i f federal, gi ve the district and division): .
                  2.       Case                   number:                                         ¦               :

                  3. App oximate date w rning was issued                                                           '



     Executed on: /
                       DATE

                                                                                 (Signature of Plaintiff)


     .P AINTIFF S DECLARATIONS

            1, I declare under penalty of perjury all facts presented in this complaint and attach ents thereto are true
                  and             correct.                        '
            2-. I u derstand, if I am released .or transferred, it is my responsibility to keep the court informed of my
                 curre t mailing address and failure to do so may result in the dis issal of this lawsuit.
            3. I understand I must exhaust all available administr tive remedies prior to filing this lawsuit.
            4. I understand I am prohibite frorn bringing an in forma pauperis lawsuit if I have brought three or more
                 civil actions or appeals (from a judgment in a civil action) in a. court of the United States while
                 incarcerated or detained in an facility. hich la suits were ismisse on the ground they ere
                 frivolo s, licious, or failed tp state a claim upon which relief y be grante i unless I am under
                 im ine t danger of serious hysical injury. •
            5.1 understan even if Lam allowed to proceed whhoutpre ayment ofco.st.s.I am responsible for the e tire
                filing fee a d costs asse sed by he court, hich s all: be educted in accordance with t e law fro y
                inmate trust account by my custodian until the filing fee i aid.



     Signe this                            day.of
                                                        ( onth)


                                                                          Ml

                                                                              1 (Signature of Plaintiff)


     WARNING; Plaintiff is advised any f lse or deliberat ly misleading information provided in response to the
     ab ve uestions ay result in the im osition of sanctions. The sanctions the court may impose include, but
     are not li ited t , monetary sanctions and the dismissal of this action with prej dice.




                                                                                                      . Rev. OS/15. :
         Case 6:18-cv-00649-JDK-KNM Document 1 Filed 12/19/18 Page 10 of 17 PageID #: 10
                    Texas De artme t of Criminal Justice                                         OFFICE USE ONLY
                                                                                         Grievance #:
                                                       OFFENDER                          Date Received:
                         STEP 1 . MIEYANCE FORM
                                            FO__.

                                                   b!l(                hi! f
                                                                                         Date Due:

                                                                                         Grievance Code: .


Offender Name                               \ (Ay          A e                           Investigator ID #:

                                  Housing Assignment: _                                  Extension Date:

Unit whe e ncident occurred            /,                                                Date Retd to Offender:.



You must try to resolve your problem with a taff member before you submit a formal complaint. The only exception i hen /
a pealing the results of a disciplinary hearing s / / "V                                                            f A
                         ne. title)? C fv u1 C /                                                 When         U    ~ i/

                         t    np                      ...
What action was taken?

State your grievance in the spaGespr vided. Pleas state ho) srliat, w en, wJiere a d the disci linary case u ber if appro r ate
                                            '
     <?yd4*<i ft Jhg, u.vtA-f A rAh tKC|
                                       ( h T
                         , U ~ ( -ah A fey
                                  -

           fW li-r.L4~lr       4.nii rp J-cf t ' e
     rJ / d tv\                       f n t?a p?Apj                               rdm IZ . 'kA
                                                                                    tfLu   hap. '                                 ,1
                         m.-? tn F-      Qd f/lJnnuJc
                                       cp f n
                           l ,p'tf\'4df r .                                                                           -gf

                     Xiiph o , bJb
                                 JL fZ
                                     P sodlU5u.( U -Y/
                                                                                           ' d\f, 1                  hi

Mi - pA                                                                       Uf .


 f .
 i
                       St    -r

           /tiv» -F r rh u/,h/ h
                                      h la fo fv/
                                                A /Ia 1                           hr Ciii, ii-t viAiid

     Q ifi- h /                                 ( Luyhgrt to iu. fo
                                  .! uir t- h-f. A'C c i d a /k 1-
       XufAdd k (                           piiAJ no li ; Mi-fMh&l
                fllfV\ UiL .lh h HI
                  liiiA J.fli \ .               P S x«3»            .i* ,*«» *» .
                                                                            . 1                         To I hhH




1-127 Front (Revised 11-2010) YOUR SIGNATURE IS REQUIRED ON BACK OF THIS FORM (OVER)


                                                                                                                      Appendix F
           Case 6:18-cv-00649-JDK-KNM Document 1 Filed 12/19/18 Page 11 of 17 PageID #: 11
       i          12 b [ tiA A d hf <L _kii__,k . j ±£i „AL tXl
        £& \v/? i r.                      i> s} unJ( h n.-rf/                                  Jh
  JLtftle Olfr b i t.C xjj K jlriilgi tAuA iM j
                                                                      J .rv H \f tf                      <? 0 •)-                    n           st'
                   ,
                   ,         J_L                       -T±nb,
                                                           iJ ,                                    -k              _               _           c

  5                              ,ttJ.
                         * I I' Jh
                   x _ . 4-al      YA-P cn(A&
                                I DfA-P
                                                  r
                                        <f\® -f- 1!i\-
                                                         )
                                                  kh fA, \ f - -
                                                                     _(          ¦ ( y iV... : J Kot j •


   zpk-f
   jtk-fr ti/triA -j Uyu/) .y
             t if.iA-f     r v)/hu At
                                   Y h sJi &
                                           s -f l-                                                                                          rAiJ
   r -g/ -»0</| -y/ /        ; .n» |g . l\n ;

Action Requested to resolve your Complaint.
                                                                  L , i . •//}.. A Ll
                                       :X :.                 <uj ~t(Vfr<4 i4 fa h-f
Offender Signature                                                                                                Date:
Grievance Response:




Signature                                  Authority:                                  ¦.     i    .     '   '.     •             Date:                             .
If you are dissatisfied with the .Step 1 res onse, ou may submit a Step 2 (1-128) to the Unit Grievance Investigator within 15 da s from the ate of the Step 1 res onse.
State the reason for appeal on the Step-2 Form. . .

Returned because: *Resubmit this form when the corrections are made.

Qi. Grievable time period has expired;.
    2. Submission in excess of 1 every 7 days. *                                                                          OFFICE USE ON'LY
                                                                                                              Initial Submission . UGI Initials:
    3. Orig nals not sub itted. *
                                                                                                              Grievance #:
    4. Inap ropriate/fexcessive attachments. *
                                                                                                              Screening.Criteria Used:
    5. No documented attempt at informal resolution. • * .
                                                                                                              Date Reed from Offender: .
    6. No requested relief is stated. *
                                                                                                              Date       eturned to Offender:
    ?. Malicious use of vulga , indecent, or p ysically threatening language. *
                                                                                                              l S iimissioii UGI initials.
    8. The issue resented is not grievable.
                                                                                                              Grievance #:                           - ;¦¦
    9. Redundant, Refer to grievance #
                                                                                                              Screening Criteria Used:
    10. Illegible/Incomprehensible. *.
                                                                                                              Date Reed from Offender:
    11. Inappropriate. * .
                                                                                                              Date       eturned to Offender:
UGI Printed Naipe/Signature:                                                                                    ' Submis ion . UGI Initials.
                                                                                                              Grievance #:
Application of the screening criteria for t is grievance is not ex ected to adver ely
                                                                                                              Screening Criteria Used:
Affect t e offen e s health.
                                                                                                              Date eed from Offender: _
Medical Signature ut ority:                                                                                   Date Returned to Offender:

1-127 B ck (Revised 11-2010)
                                                                                                                                                           Append f
     Case 6:18-cv-00649-JDK-KNM Document 1 Filed 12/19/18 Page 12 of 17 PageID #: 12




  QiiC i AlM
                3&Af .I                                      fh
                                                                                             WlW
                                                                                    t.: fM i' i                                            x l ~



                                       'fAM§                                                  .fiL j:[
                                                       "%'b \i "- '                                1 ; y                           TF~- '


 t.£-*.Jl*r. .             -i      -jf m>. a. ). . Bt ..a .i                                 t.   i~i.f- ..'                    •¦...¦JlL*.


 j'ihfi * & ,. t(V i.'V:: %>J, iD*                                                                                                               1 *,


          g.                      M W                                          ¦:                 I                                                        ;'' ••¦ >"

   tjg j. A ' rfatf t .jQft ¦ -fij                                                                                 pg             :..
                                                                                                                                                       ¦
     /      :      '!:            i    .               ••




¦ aitft fe, ,'t H                  } AiL il± .- -i f ftd J ,.. .'.                                             .... '...                    llL        -i'A , >
           „   '   .   f          jf   ,   .   .;            *        ;   ?    .        y.    ;-      ,   ,    *            -     •|J        •*
 £ } | «1 ?.(*?. #                                     A         I;
                                                                      frt     A i .
                                                                       .-.i i&f. *
                                                                                                  A       «.                     * . • II -
                                                                          A'                                       • i     s
                                                             i        .        !'   .
                                                                                                                    #
                                                                                                              a .


 £           ;: ¦¦     ®'
                                   tv          ,   ;   n i                                                                                 c.      i
             y, * ,         '•
         I,,. .1-1. ujp ii i w.
                                                   I         / .14 4.4 4. ' 4                                                           ,; I I j rV;



                                                                          +i ill                                         1 r,i , j.-H 1-




                           1




                                                                                                               .


                                                                                                               ¦
Case 6:18-cv-00649-JDK-KNM Document 1 Filed 12/19/18 Page 13 of 17 PageID #: 13
Case 6:18-cv-00649-JDK-KNM Document 1 Filed 12/19/18 Page 14 of 17 PageID #: 14




          i.   Cf3
  (A       I                           i
                                              \   .
Case 6:18-cv-00649-JDK-KNM Document 1 Filed 12/19/18 Page 15 of 17 PageID #: 15
Case 6:18-cv-00649-JDK-KNM Document 1 Filed 12/19/18 Page 16 of 17 PageID #: 16




           WOfm
Case 6:18-cv-00649-JDK-KNM Document 1 Filed 12/19/18 Page 17 of 17 PageID #: 17




         \
             \
